DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This office action is in response to applicant’s amendment filed on 05/20/2021.
	Claims 1-20 are pending and examined.
Response to Arguments
Applicant’s arguments filed on 05/20/2021 have been fully considered but they are moot in light of new grounds of rejection with new references applied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dias et al.  (US PGPUB 2011/0295801) hereinafter Dias, in view of Smedberg et al. (US PGPUB 2004/0103078) hereinafter Smedberg.

Per claim 1, Dias discloses “a computer-implemented method comprising: receiving database requests at a first database; selecting a first subset of database requests by filtering the received database requests based on one or more of a request type, a request complexity, or a request origin; applying the second subset of database requests to the second database” (Fig. 1; claims 1, 2, 9; paragraphs [0016][0017]; capturing workload data including requests for a first database, filter and save the captured requests based on filtering criteria such as request origin, apply the saved requests to a second database).
Dias does not explicitly teach “generating a second subset of database requests that satisfies a defined rate of database requests by amplifying database requests included in the first subset of database requests, the amplifying including duplicating at least one of the database requests included in the first subset of database requests”. However, Smedberg suggests “generating  a second subset of database requests that satisfies a defined rate of database requests by amplifying database requests included in the first subset of database requests, the amplifying including duplicating at least one of the database requests included in the first subset of database requests” (Fig. 3, paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n (i.e. the defined rate is the normal rate requesting amplified by a factor of n); the duplicated requests satisfies a user desired request hit rate (n times the normal rate); the duplicated requests are sent to a test server for performance testing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dias and Smedberg to utilize Smedberg’s method of generating a desired request rate to Dais’ database testing and capturing system; because Smedberg’s method allows a test environment to simulate a user desired request rate, to test a system’s performance, stability (Smedberg, paragraph [0003]).

Per claim 2, Dias and Smedberg further suggest “wherein the received database requests are each associated with one or more of a plurality of request criteria, and the received database requests represent a distribution of the plurality of request criteria, and wherein generating the second subset of database requests comprises maintaining, within a defined margin of error, the distribution of the plurality of request criteria” (Dias: paragraphs [0066]; captured database requests are filtered by a plurality of criteria, such as by origin of the requests, and the requests must also target specific relational tables; Smedberg; paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; since the duplicated requests are merely copies of the original requests and each request is duplicated by the same n factor, the distribution of request criteria would remain the same for the duplicated requests compared the original requests).

Per claim 3, Smedberg further suggests “wherein the received database requests are associated with at least one of a frequency, a pattern, or a rate representing behaviors of end users, and wherein generating the second subset of database requests comprises maintaining, within a defined margin of error, one or more of the frequency, the pattern, or the rate” (paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; since the duplicated requests are merely copies of the original requests (from a specific user) and each request is duplicated by the same n factor, the usage pattern from the specific user would stay same).

Per claim 5, Smedberg further suggests “increasing the defined rate of database requests by increasing a percentage of the amplified database requests included in the first subset of database requests  or increasing the number of times the at least one database request is duplicated” (paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; the n number can be increased to increase the number of copies a request is to be duplicated).
wherein the database requests are received from a plurality of applications at a proxy of the first database, wherein the proxy of the first database performs the selecting the first subset of database requests and sends the filtered requests to the second database, and wherein a proxy of the second database performs the generating the second subset of database requests” (Dias: Fig. 1; paragraphs [0016][0026][0027][0074]; the capture processes (110A-N) represent proxy of the first database, they intercept and filter the requests, provide the requests to replay drivers (proxy of a second database); Smedberg; paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; it would have been obvious to incorporate the amplifying feature of Smedberg into the replay drivers in Dias, to simulate a incremented workload at a database).

Per claim 9, Dias discloses “a computing system, comprising: one or more processors; and a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to” (Fig. 2); “receive database requests at a first database; select a first subset of database requests by filtering the received database requests based on one or more filter criteria; and provide the second subset of database requests to a second database” (Fig. 1; claims 1, 2, 9; paragraphs [0016][0017][0066]; capturing workload data including requests for a first database, filter and save the captured requests based on filtering criteria such as request origin, captured requests can also be filtered by selecting the requests that target specific relational tables, apply the saved requests to a second database).
Dias does not explicitly teach “generate a second subset of database requests that satisfies a defined rate of database requests by amplifying database requests included in the first subset of database requests the amplifying including duplicating at least one database request included in the first subset debase requests”. However, Smedberg suggests “generate a second subset of database requests that satisfies a defined rate of database requests by amplifying database requests included in the first subset of database requests the amplifying including duplicating at least one database request included in the first subset debase requests” (Fig. 3, paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n (i.e. the defined rate is the normal rate requesting amplified by a factor of n); the duplicated requests satisfies a user desired request hit rate (n times the normal rate); the duplicated requests are sent to a test server for performance testing). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dias and Smedberg to utilize Smedberg’s method of generating a desired request rate to Dais’ database testing and capturing system; because Smedberg’s method allows a test environment to simulate a user desired request rate, to test a system’s performance, stability (Smedberg, paragraph [0003]).

Per claim 10, Dias and Smedberg further suggest “wherein duplicating database requests comprises duplicating a defined percentage of database requests included in the first subset of database requests having a specific one of the one or more filter criteria” (Dias: paragraphs [0066]; captured database requests are filtered by a plurality of criteria, such as by origin of the requests, and the requests must target specific relational tables; Smedberg; paragraphs [0010][0011]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; the combination of Dias and Smedberg would result in duplicating filtered requests n times).

wherein duplicating database requests comprises duplicating database requests included in the first subset of database requests a defined number of times” (Dias: paragraphs [0066]; captured database requests are filtered by a plurality of criteria, such as by origin of the requests, and the requests must target specific relational tables; Smedberg; paragraphs [0010][0011]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; the combination of Dias and Smedberg would result in duplicating filtered requests n times).

Per claim 12, Smedberg and Dias suggest “wherein amplifying database requests included in the first subset of database requests comprises excluding from the second subset a defined percentage of  the duplicated at least one database request having a specific one of the one or more filter criteria” (Smedberg; paragraphs [0010][0011]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; Dias: paragraphs [0066]; captured database requests are filtered by a plurality of criteria, such as by origin of the requests, and the requests must target specific relational tables; thus, the combination of Smedberg and Dias would result in certain duplicated requests (such as from certain origin) are always (100%) filtered out (culled) from the second subset).

Per claim 13, Dias further suggests “wherein the filter criteria comprises one or more of a request type, a request complexity, or a request origin” (paragraphs [0066]; captured database requests are filtered by a plurality of criteria, such as by origin of the requests).

Per claim 14, Dias and Smedberg further suggest “wherein database requests are selectively amplified based on a request type, a request complexity, or a request origin” (Dias: paragraphs [0066]; 

Per claim 15, Dias further suggests “identify a defect in the second database by detecting a malfunction in the second database cause by at least one of the second subset of database requests” (paragraph [00083]; after a replay, generate a report to indicate errors detected at the second database).

Per claim 16, Dias further suggests “wherein the first database comprises a production version of a database executing in a production environment, and wherein the second database comprises a pre-production version of the database” (Fig. 1;  first database is a production database at a production server, second database is a test database at a test server; it would have been obvious to put a pre-production version of the database on a test server for testing purpose, before it becomes a production database, to ensure its quality).

Per claim 17, Dias and Smedberg further suggest “wherein the received database requests are filtered, amplified, and provided to the second database in real-time” (Dias: paragraphs [0066]; captured database requests are filtered by a plurality of criteria, and provided to a second database; Smedberg; paragraphs [0010][0011]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n; the steps of filtering, amplifying and providing performed without delay, i.e. real time).

a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a processor of a computing device, cause the computing device to” (Fig. 2); “receive database requests at a first database; store the received database requests; detecting an error condition in the first database; capture a snapshot of at least some data that was stored in the first database when the error condition occurred;
select a first subset of database requests by filtering the stored database requests based on one or more of a request type, a request complexity, or a request origin described by the snapshot; provide the second subset of database requests to a second database” (Fig. 1; claims 1, 2, 9; paragraphs [0016][0017][0038][0066]; capturing workload data including requests for a first database, the captured workload data also include error data and other performance data (snapshot data); filter and save the captured requests based on filtering criteria such as request origin, apply the saved requests to a second database).
Dias does not explicitly teach “generate a second subset of database requests that satisfies a defined rate of database requests by amplifying database requests included in the first subset of database requests, the amplifying including duplicating at least one of the database requests included in the first subset of database requests”. However, Smedberg suggests “generate a second subset of database requests that satisfies a defined rate of database requests by amplifying database requests  included in the first subset of database requests, the amplifying including duplicating at least one of the database requests included in the first subset of database requests” (Fig. 3, paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n (i.e. the defined rate is the normal rate requesting amplified by a factor of n); the duplicated requests satisfies a user desired request hit rate (n times the normal rate); the duplicated requests are sent to a test server for performance testing). It would have been obvious to one of ordinary skill in the art before .

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dias, in view of Smedberg, and in view of Smocha et al. (US PGPUB 2003/0074161) hereinafter Smocha.

Per claim 6, Dias does not explicitly teach “increasing the defined rate of database requests by iteratively increasing the defined rate of database requests until a performance metric crosses a defined threshold or until the second database crashes”. However, Smocha suggests the above (paragraphs [0023][0041]; performing a capacity test on a database server by continually increasing the load, until the database server crashes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dias, Smedberg and Smocha to perform a capacity test on a database server by continually increasing the load, until the database server crashes; so the user is informed the maximum load a database server can handle.

Per claim 20, Dias does not explicitly teach “provide the second subset of database requests to the second database at different defined rates until the error condition is reproduced by the second database”. However, Smocha suggests (paragraphs [0023][0041]; performing a capacity test on a database server by continually increasing the load (different defined rates), until an error condition (crash) occurs); Smedberg further suggests (paragraphs [0010][0011][0034][0040][0042]; capture and filter a first set of requests to a server, a Web Hit Multiplier make copies (duplicating) of a request n times, effectively amplify the request by a factor of n, the n amplification factor is a user’s desired .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dias, in view of Smedberg, in view of Blue et al. (US PGPUB 2012/0260132) hereinafter Blue, and in view of Horn et al. (US PGPUB 2015/0178066) hereinafter Horn.

Per claim 8, Dias further suggests “further comprising: detecting a defect in the second database in responsive to applying the second subset database request to the second database” (paragraph [00083]; after a replay, generate a report to indicate errors detected at the second database). Dias does not teach “and response to detecting the defect: confirming that a fix to a previously identified defect works for the detected defect, confirming that the fix to the previously identified defect did not introduce other defects, and measuring a performance impact of a database configuration change associated with the fix”. However, Blue suggests “and response to detecting the defect: confirming that a fix to a previously identified defect works for the detected defect, confirming that the fix to the previously identified defect did not introduce other defects” (paragraph [0003]; after detecting a bug, executing a test suite to confirm the bug is indeed fixed, and no new bugs were introduced in the fix). Horn further suggests “measuring a performance impact of a database configuration change associated with the fix” (paragraphs [0024][0025]; a patch is applied to device to fix a bug; a monitoring system to determine if the patch had an impact on the performance of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dias, Smedberg, Blue and Horn that after a bug is detected, executing .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dias, in view of Smedberg, and in view of Yao et al. (US PGPUB 2012/0185430) hereinafter Yao.

Per claim 19, Dias does not explicitly teach “determine a rate of database requests received by the first database when the error condition occurred; and adjust the defined rate of database requests to match the determined rate”. However, Dias discloses capturing error and other performance data associated with requests (paragraphs [0016][0017][0038][0066]; capturing workload data including requests for a first database, the captured workload data also include error data and other performance data). Yao further suggests (paragraph [0125]; a replay engine to reproduce a sequence of events (remote procedure calls/requests), by observing the query rate (determined rate) and capturing the events, and to performing an emulation to reproduce the events at the query rate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dias, Smedberg and Yao to observe and capture performance data (request rate) associated with an error, and to recreate the error by replaying recorded requests match the observed request rate, the recreation of the error environment would help a user to diagnose and debug the error.

Claim Objections
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG PAN whose telephone number is (571)270-7667.  The examiner can normally be reached on 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG PAN/Primary Examiner, Art Unit 2193